Gileillan, C. J.
I concur with the foregoing opinion as to the first point discussed. As to the second point, I am of opinion that the duty to fence created by the statute is absolute; that the statute *341is (as stated in Gillam v. Sioux City & St. Paul R. Co., 26 Minn. 268,) a police regulation, designed for the protection of all; and that any person sustaining damage in consequence of a violation by the company of the regulation may, recover. It is true that danger to others will more frequently arise-from domestic animals straying upon the railroad track than in any other way; but I do not think the statute intends to provide only against dangers arising from that cause alone, but that the company neglecting to fence is “liable for all damages sustained by any person in consequence of such failure or neglect,” whether such damages accrue from domestic animals straying on the track, or in some other way.